DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 1 and 2 which depend from claim 3 should be cancelled and be added as new claims 39 and 40.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11, and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Altenshoepfer et al, US 4,818,427.
Altenshoepfer et al teach a dishwashing detergent comprising 0.5% Laponite RD, 1% hydroxyethyl cellulose, nonionic surfactant, citric acid, and the balance water, wherein the composition has a viscosity of 100 cps (col. 5, example 2).  Note that Laponite RD is specifically taught by the reference (and product literature supplied by applicants) as having a strong thixotropicizing effect (col. 5, lines 4-8).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-7, 10, 11, 16, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Rohrbaugh et al, US 2002/0045010.
Rohrbaugh et al teach a coating composition for hard surfaces comprising 0.1% Laponite B, 0.02% polyacrylate, 0.075% nonionic surfactant, and the balance water, wherein the composition has a viscosity of 100 cps (col. 5, example 2).  Note that Laponite B is specifically taught by the product literature supplied by applicants as making thixotropic gels.  With respect to the viscosity and pH, as the composition of the reference is identical to the composition claimed, the examiner maintains it will have the same properties claimed.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1, 2, 4-7, 10-12, 15, 18, 21, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Crutzen, US 4,842,758.
Crutzen teaches an aqueous detergent comprising 0.8% Laponite RDS, 0.2% carboxymethyl cellulose, 2.2% alkyl ether sulfate, sodium carbonate, lactic acid, and the balance water.  Note that Laponite RD is specifically taught by the product literature supplied by applicants as making thixotropic gels.  With respect to the viscosity and pH, as the composition of the reference is identical to the composition claimed, the examiner maintains it will have the same properties claimed.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-7, 10, 11, 16, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Foley et al, US 2005/0233925.
Foley et al teach a hard surface cleaner comprising 0.3% Laponite, 0.4% xanthan gum, 1.5% amine oxide, and the balance water (¶116, example 16).  Note that Laponite is specifically taught by the product literature supplied by applicants as making thixotropic gels.  With respect to the viscosity and pH, as the composition of the reference is identical to the composition claimed, the examiner maintains it will have the same properties claimed.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-7, 10, 11, 21, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Kuhlman et al, US 2007/0225196.
Kuhlman et al teach a foaming concentrate comprising 0.2% Laponite XLG, 0.05% hydroxypropylmethyl cellulose, lactic acid, surfactant, and the balance water, wherein the composition has a pH of 7 (page 8, example 13).  Note that Laponite is specifically taught by the product literature supplied by applicants as making thixotropic gels.  With respect to the viscosity, as the composition of the reference is identical to the composition claimed, the examiner maintains it will have the same properties claimed.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman et al, US 2007/0225196.
Kuhlman et al are relied upon as set forth above.  Another example comprises sodium laureth sulfate as the surfactant and oxidized polyethylene particles suspended in the foam (example 8), and sodium lauryl sulfate is a suitable anionic surfactant of the invention (¶31).  It would have been obvious for one of ordinary skill in the art to add well-known surfactants and suspended particles to the foam of example 13 with confidence of forming an effective foam as these components are well-known in the art and taught as preferred for use in these foaming compositions.

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761